DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 04/21/2022. Claims 3, 8, 19-20 are previously canceled claims, Claims 1-2, 4-7, 9-18 and 21-22 are pending in current application.
Claim rejections under 35 U.S.C. 112(a) have been withdrawn in view of applicant’s remarks filed on 04/21/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-2, 4-7, 9-16 are directed to Group I, which are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-18 are directed to Group II, which were previously withdrawn from consideration as a result of a restriction requirement. Claims 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-7, 9-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Bingham et al. (US 2019/0176326), Albert et al. (US 2017/0030708), Fischer et al. (US 2018/0021954), Park (US 2019/0351558) and Ichikawa et al. (US 2018/0128919) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2, 4-16 and 21-22 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Regarding Claim 17, the closest prior arts, Bingham et al. (US 2019/0176326), Albert et al. (US 2017/0030708), Fischer et al. (US 2018/0021954), Park (US 2019/0351558) and Ichikawa et al. (US 2018/0128919) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 17. Therefore, Claim 17 is considered novel and non-obvious and is therefore allowed. Claim 18 depends upon independent claim 17; therefore, this claims is also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664